                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHN G. KRAJACIC,

                     Plaintiff,

v.                                                                No. CV 21-386 CG

UNITED STATES OF AMERICA, et al.,

                     Defendants.

                             ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff's pro se Petition to the United

States Grand Jury for Criminal Violations of Civil Rights, (Doc. 1), filed April 26, 2021.

       Plaintiff has not paid the $402.00 fee1 for instituting a civil action or filed an

“Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form).”

Plaintiff shall have until May 19, 2021, to either pay the $402.00 fee or file an

“Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form).”

Failure to timely pay the fee or file an “Application to Proceed in District Court Without

Prepaying Fees or Costs (Long Form)” may result in dismissal of this case without

prejudice. Any papers that Plaintiff files in response to this order must include the civil

cause number (No. 1:21-cv-00386-CG) of this case.

       IT IS THEREFORE ORDERED that, by May 19, 2021, Plaintiff shall either pay

the $402.00 fee or file an “Application to Proceed in District Court Without Prepaying

Fees or Costs (Long Form).”

       IT IS FURTHER ORDERED that the Clerk shall mail to Plaintiff, together with a



1  The fee for instituting any civil action, suit or proceeding is comprised of a $350.00
filing fee, see 28 U.S.C. §1914, and a $52.00 administrative fee.
copy of this Order, an “Application to Proceed in District Court Without Prepaying Fees

or Costs (Long Form).”

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
